Exhibit 99.1 PROGRESSIVE WASTE SOLUTIONS LTD. REPORTS RESULTS FOR THE THREE MONTHS AND YEAR ENDED DECEMBER 31, 2 Core business well-positioned for growth in 2013 Toronto, Ontario – February 14, 2013 – Progressive Waste Solutions Ltd. (the “Company”) (NYSE, TSX: BIN) reported financial results for the three months and year ended December 31, 2012. - Core business of solid waste collection, transfer and disposal demonstrated resilience throughout 2012 - Completed 19 strategic acquisitions in 2012, including seven in the fourth quarter, which strengthened the Company’s network of integrated assets - Consolidated revenues of $495.8 million in the fourth quarter, up 8.4%, and $1,896.7 million in 2012, up 3.1% - Adjusted EBITDA(A) of $133.7 million in the fourth quarter and $519.7 million for 2012 - Earnings per share of $0.10 in the fourth quarter and $0.81 in 2012, versus ($2.48) and ($1.63), respectively, in 2011.On an adjusted basis, net income per share was $0.24 in the quarter and $0.97 for the year, compared to $0.32 and $1.12 in the respective 2011 periods.The decline in recycled commodity prices reduced adjusted net income(A) per share by $0.02 per share in the fourth quarter of 2012 and by $0.15 per share for the year Management Commentary (All amounts are in United States (“U.S.”) dollars, unless otherwise stated) “The strength of our core collection, transfer and disposal operations, combined with 19 strategic “tuck-in” acquisitions, softened the impact of a 1.6% decline in revenues from lower recycled commodity prices in 2012.In 2013, we are well positioned for growth with a strengthened network of integrated assets and the market-focused strategies to continue to execute our operating model and drive value on these assets.Acquisitions we completed in 2012 generate annualized revenues of approximately $200 million, and the contribution to 2013 revenue growth is expected to be approximately $138 million.Revenues for 2013 will also realize the benefits of internal infrastructure projects and new municipal contract wins, which together will more than offset the impact of municipal contracts that concluded in the third and fourth quarters of 2012 and the scheduled closure of our Calgary landfill in mid-2013,” said Joseph Quarin, Vice Chairman and Chief Executive Officer, Progressive Waste Solutions Ltd.“We remain focused on the disciplined execution of our local market strategies and deployment of free cash flow(B) to improve our overall return on invested capital.We are excited about the opportunities we have to create value in 2013 and beyond.” Fourth quarter ended December 31, 2012 Reported revenues increased $38.6million or 8.4% from $457.2 million in the fourth quarter of 2011 to $495.8million in the fourth quarter of 2012.Expressed on a reportable basis and assuming a foreign currency exchange (“FX”) rate of parity between the Canadian and U.S. dollar (“FX parity”), revenues increased 7.0% due in large part to a 6.4% increase attributable to acquisitions.Higher overall core pricing, fuel surcharges and marginally higher volumes were principally offset by lower recycled commodity pricing.The impact of lower recycled commodity prices on comparative revenues was 1.0%. Operating income was $58.6 million in the fourth quarter of 2012 versus ($293.0) million in the fourth quarter of 2011.Net income was $11.8 million versus ($296.2) million in the fourth quarter of 2012 and 2011, respectively. Adjusted amounts Adjusted EBITDA(A) was $133.7 million in the fourth quarter which was slightly lower than the $133.9 million posted in the same quarter a year ago.On an adjusted basis, adjusted operating income(A) was $61.6 million or (19.0)% lower in the quarter compared to $76.0 million in the same period last year.Adjusted net income(A) was $28.2 million, or $0.24 per share, compared to $38.0 million, or $0.32 per share in the comparative period. Year ended December 31, 2012 For the year ended December 31, 2012, reported revenues increased $56.6million or 3.1% from $1,840.1 million in 2011 to $1,896.7million.Expressed on a reportable basis and at FX parity, revenues increased 3.5% on a comparative basis.This increase is due in large part to a 4.5% increase attributable to acquisitions and higher overall core pricing and fuel surcharges, which outpaced lower volumes and recycled commodity pricing.The annual impact on comparative revenues resulting from a decline in recycled commodity prices was 1.6%. Progressive Waste Solutions Ltd. – December 31, 2012 - 1 Operating income was $237.7 million in 2012 versus ($88.4) million in 2011 and net income was $94.4 million in 2012 compared to ($196.1) million in 2011. Adjusted amounts For the year, adjusted EBITDA(A) was $519.7 million or (2.8)% lower in 2012 versus $534.5 million in 2011.Adjusted operating income(A) was $246.1 million, or (12.4)% lower compared to the $280.9 million recorded last year.Adjusted net income(A) was $113.2 million, or $0.97 per share, compared to $135.0 million, or $1.12 per share in the comparative year. Share repurchases totalled $65.6 million in 2012 and dividends paid to shareholders totalled $63.5 million. For 2012, this represents a combined $129.1 million return to shareholders compared to $140.4 million a year ago. Acquisitions · We invested $185.7 million in the fourth quarter and $308.3 million for the year on strategic “tuck-in” acquisitions in various markets · In the fourth quarter, we completed seven acquisitions, three in the U.S. south, three in the U.S. northeast and one in Canada.For the year, we completed a total of 19 acquisitions, eight in the U.S. south, five in the U.S. northeast and six in Canada · We continue to identify collection and transfer assets in and around the markets we serve in order to improve asset density and facilitate higher internalization at our landfills.We also evaluate new markets for growth opportunities Other highlights for the year ended December 31, 2012 · In October 2012, we entered into a consolidated $2.35 billion Credit Agreement and concurrently repaid all outstanding indebtedness under our U.S. and Canadian credit facilities and our series B, senior secured debenture · In August 2012, we received approval to renew our normal course issuer bid for an additional 12 months · In March 2012, we received a modification to our operating permit for the Ridge landfill that increased the amount of annual waste allowable at the site from 0.9 to 1.3 million tonnes annually · We repurchased and cancelled approximately 3.2 million common shares in 2012.At the close of the year, there were 115.2 million common shares outstanding 2013 Outlook The Company is providing its outlook assuming no change in the current economic environment and excluding the impact of any acquisitions we may complete in 2013.Our outlook has been prepared assuming FX parity. The purpose of presenting this outlook is to provide investors and analysts with our expected results for the coming year. Our outlook, which is forward-looking, was approved by management on February 13, 2013.Our actual results may differ materially and are subject to risks and uncertainties.Please refer to the 2013 outlook assumptions and factors and Caution regarding forward looking statements sections of this press release for further information. · Revenue is estimated to be $2.00 to $2.02 billion, representing an increase of 5.4% to 6.5% · Adjusted EBITDA(A) is estimated to be $545 to $555 million · Amortization expense, as a percentage of revenue, is estimated to be approximately 14.4% · The effective tax rate is estimated to be approximately 40% of income before income tax expense and net loss from equity accounted investee, on an adjusted basis · Cash taxes are estimated to be $52 to $54 million · Adjusted net income(A) per diluted share is estimated to be $1.02 to $1.06 · Free cash flow(B) is estimated to be $200 to $215 million, excluding additional internal infrastructure investment · Capital and landfill expenditures are estimated to be $210 to $220 million, plus an additional $40 to $45 million of internal infrastructure investment · Expected annual cash dividend of C$0.56 per share, payable on a quarterly basis Commodity pricing Revenues and earnings are impacted by changes in recycled commodity prices, which principally include old corrugated cardboard (“OCC”) and other paper fibers, including newsprint, sorted office paper and mixed paper.Other commodities we receive include wood, plastics, aluminum and metals.Our results of operations may be affected by changing prices or market requirements for recyclable materials.The resale and purchase price of, and market demand for, recyclable materials can be volatile due to changes in economic conditions and numerous other factors beyond our control.These fluctuations may affect our consolidated financial condition, results of operations and cash flows.Based on current volumes, a ten dollar change in the price of an average basket of commodities results in an approximately $8.0 million change to revenues and an approximately $0.04 change to net income per share on an annual basis.Our outlook provided for 2013 assumes an average price per ton of OCC of $106.00, which is equal to the 2012 average price per ton based on our market weighting of the Official Board Markets index. Progressive Waste Solutions Ltd. – December 31, 2012 - 2 Progressive Waste Solutions Ltd. Consolidated Statements of Operations and Comprehensive Income or Loss (“Statement of Operations and Comprehensive Income or Loss”) For the three months (unaudited) and years ended December 31, 2012 (unaudited) and 2011 (stated in accordance with accounting principles generally accepted in the United States of America (“U.S.”)and in thousands of U.S. dollars, except share and net income per share amounts) Three months ended Year ended REVENUES $ EXPENSES OPERATING SELLING, GENERAL AND ADMINISTRATION RESTRUCTURING - - GOODWILL IMPAIRMENT - - AMORTIZATION NET LOSS (GAIN) ON SALE OF CAPITAL ASSETS ) ) ) OPERATING INCOME (LOSS) ) ) INTEREST ON LONG-TERM DEBT NET FOREIGN EXCHANGE (GAIN) LOSS (3 ) 10 9 ) NET LOSS (GAIN) ON FINANCIAL INSTRUMENTS ) ) LOSS ON EXTINGUISHMENT OF DEBT - - OTHER EXPENSES - 45 INCOME (LOSS) BEFORE INCOME TAX EXPENSEAND NET LOSS FROM EQUITY ACCOUNTED INVESTEE ) ) INCOME TAX EXPENSE Current Deferred ) ) NET LOSS FROM EQUITY ACCOUNTED INVESTEE 11 38 41 96 NET INCOME (LOSS) ) ) OTHER COMPREHENSIVE (LOSS) INCOME: Foreign currency translation adjustment ) ) Derivatives designated as cash flow hedges, net of income tax ($1,089) and ($863) (2011 - ($294) and $3,117) ) Settlement of derivatives designated as cash flow hedges, net of income tax ($170) and ($177) (2011 - ($165) and ($646)) ) TOTAL OTHER COMPREHENSIVE (LOSS) INCOME ) ) COMPREHENSIVE INCOME (LOSS) $ $ ) $ $ ) Net income (loss) per weighted average share, basic $ $ ) $ $ ) Net income (loss) per weighted average share, diluted $ $ ) $ $ ) Weighted average number of shares outstanding (thousands), basic Weighted average number of shares outstanding (thousands), diluted Progressive Waste Solutions Ltd. – December 31, 2012 - 3 Progressive Waste Solutions Ltd. Consolidated Balance Sheets (“Balance Sheet”) December 31, 2012 (unaudited) and December 31, 2011 (stated in accordance with accounting principles generally accepted in the U.S. and in thousands of U.S. dollars except issued and outstanding share amounts) December 31, December 31, ASSETS CURRENT Cash and cash equivalents $ $ Accounts receivable Other receivables Prepaid expenses Income taxes recoverable - Restricted cash Other assets OTHER RECEIVABLES 72 FUNDED LANDFILL POST-CLOSURE COSTS INTANGIBLES GOODWILL LANDFILL DEVELOPMENT ASSETS DEFERRED FINANCING COSTS CAPITAL ASSETS LANDFILL ASSETS INVESTMENT IN EQUITY ACCOUNTED INVESTEE OTHER ASSETS $ $ LIABILITIES CURRENT Accounts payable $ $ Accrued charges Dividends payable Income taxes payable Deferred revenues Current portion of long-term debt Landfill closure and post-closure costs Other liabilities LONG-TERM DEBT LANDFILL CLOSURE AND POST-CLOSURE COSTS OTHER LIABILITIES DEFERRED INCOME TAXES SHAREHOLDERS' EQUITY Common shares (authorized - unlimited, issued and outstanding - 114,993,864 (December 31, 2011 - 118,040,683)) Restricted shares (issued and outstanding - 172,500 (December 31, 2011 - 252,150)) ) ) Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total shareholders' equity $ $ Progressive Waste Solutions Ltd. – December 31, 2012 - 4 Progressive Waste Solutions Ltd. Consolidated Statements of Cash Flows (“Statement of Cash Flows”) For the three months (unaudited) and years ended December 31, 2012 (unaudited) and 2011 (stated in accordance with accounting principles generally accepted in the U.S. and in thousands of U.S. dollars, except share and net income per share amounts) Three months ended Year ended NET INFLOW (OUTFLOW) OF CASH RELATED TO THE FOLLOWING ACTIVITIES OPERATING Net income (loss) $ $ ) $ $ ) Items not affecting cash Restricted share expense Write-off of deferred financing costs - - Accretion of landfill closure and post-closure costs Goodwill impairment - - Amortization of intangibles Amortization of capital assets Amortization of landfill assets Interest on long-term debt (amortization of deferred financing costs) Net loss (gain) on sale of capital assets ) ) ) Net loss (gain) on financial instruments ) ) Deferred income taxes ) Net loss from equity accounted investee 11 38 41 96 Landfill closure and post-closure expenditures ) Changes in non-cash working capital items ) ) ) Cash generated from operating activities INVESTING Acquisitions ) Restricted cash deposits (1
